FILED
                            NOT FOR PUBLICATION                               DEC 05 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT

GANTCHO GOSPODINOV                               No. 08-72972
GANTCHEV,
                                                 Agency No. A098-824-917
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 3, 2012**
                              San Francisco, California

Before: O’SCANNLAIN, THOMAS, and CALLAHAN, Circuit Judges.

       Gantcho Gospodinov Gantchev petitions for review of a decision of the

Board of Immigration Appeals (“BIA”), which affirmed the immigration judge’s

(“IJ’s”) denial of his claims for asylum, withholding of removal, and relief under

the Convention Against Torture (“CAT”). We deny the petition for review.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          I

      Substantial evidence supports the agency’s conclusion that Gantchev’s

asylum claim was time-barred because he did not file his asylum petition within

one year after he arrived in the United States. 8 U.S.C. § 1158(a)(2)(B). He failed

to apply for asylum for more than five years after he last entered the United States.

Substantial evidence supports the BIA’s conclusion that the filing delay was not

reasonable in light of the “extraordinary circumstances” he alleged.1 See 8 C.F.R.

§ 1208.4(a)(5). Even crediting Gantchev’s testimony about the extent of his

injuries from his two car accidents and the complications from his hernia

operation, the agency properly concluded that Gantchev’s delay in applying for

asylum after he recovered from those incidents was not reasonable.

                                          II

      Substantial evidence supports the agency’s denial of Gantchev’s request for

withholding of removal because his testimony was not credible. The IJ identified

inconsistencies in Gantchev’s testimony regarding (1) the arrest of a journalist with


      1
         To the extent that Gantchev challenges the agency’s findings of disputed
facts in concluding that his asylum application is time-barred, his challenge is
unreviewable. See INA § 208(a)(3), 8 U.S.C. § 1158(a)(3). However, insofar as
the IJ and the BIA assumed the existence of extraordinary circumstances but found
Gantchev’s delay in applying unreasonable in light of those circumstances, we may
review the agency’s finding as a mixed question of law and fact. See Husyev v.
Mukasey, 528 F.3d 1172, 1178–79 (9th Cir. 2008).

                                         -2-
whom Gantchev was associated, (2) Gantchev’s employment history in Bulgaria,

(3) the Bulgarian government’s surveillance of Gantchev and restriction of his

travel, (4) his wife’s receipt of pension benefits, (5) his wife’s religious practices,

(6) his work establishing evangelical churches with an American pastor, (7) his

contact with the police when he returned to Bulgaria in 1999, and (8) his medical

problems since arriving in the United States. Under the REAL ID Act standards

applicable to this case, the IJ’s specific identification of non-trivial inconsistencies

and implausibilities in Gantchev’s testimony adequately supports the adverse

credibility finding. Shrestha v. Holder, 590 F.3d 1034, 1042 (9th Cir. 2010)

(citing Gui v. INS, 280 F.3d 1217, 1225 (9th Cir. 2002)). Therefore, the BIA did

not err in denying his request for withholding of removal.

                                           III

      Because Gantchev did not challenge the IJ’s denial of his CAT claim before

the BIA or this Court, we do not review it. Tijani v. Holder, 628 F.3d 1071, 1080

(9th Cir. 2010) (citing Cerezo v. Mukasey, 512 F.3d 1163, 1165 n.5 (9th Cir.

2008); Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004)).



      PETITION DENIED.




                                           -3-